DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 7/30/21.  Claims 1-20 are pending in the application.  
Claim(s) 1-3, 5, 7, 9-11, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0277351), and further in view of Omura et al. (US 2012/0221601).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Omura, and further in view of Hagen (US 2005/0171863).
Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Omura, and further in view of Consul et al. (US 2009/0177704).
Claim(s) 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Omura, and further in view of Forutanpour et al. (US 2011/0065376).

Information Disclosure Statement
The information disclosure statement filed 7/30/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on 2/16/22 having 4 pages and the information disclosure statement (IDS) submitted on 2/16/22 having 4 pages were filed after the mailing date of the application on 7/30/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9-11, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0277351), and further in view of Omura et al. (US 2012/0221601).

With respect to claim 1, Wang teaches a computer-implemented method for providing content using notifications with content-specific keywords, comprising:
receiving, from a server of a software application associated with a computing device of a particular user, notification data indicating that a media content item is available for the particular user (Wang, pa 0053, Moreover, as shown, the page of "Jane's Sporting Good" has presented, provided, shared, or published a post 408 that includes the keyword subject ("Basketball").), wherein the media content item is a video (Wang, pa 0074, Posts may include data such as status updates or other textual data, location information, images such as photos, videos, links, music or other similar data and/or media.);
identifying the media content item for the particular user of the computing device (Wang, Fig. 5 step 506 & pa 0055, determine that a post associated with a subscribed to subject has been presented. Examiner Note: pa 0021 of present applications currently filed specification defines “media content item” as social media post);
generating a content-specific keyword for the media content item for the particular user of the computing device (Wang, pa 0047-0048, parse at least a portion of text included in the post to determine associated subject); and
providing, by the computing devices of the user, a notification indicating that the media content is currently accessible by the particular user (Wang, Fig. 5 step 506 & pa 0055, provide the user account a notification indicating that the post associated with the subject has been presented via the resource), wherein the notification:
is provided for presentation to the particular user without provision of the media content item (Wang, Fig. 5 step 506 & pa 0055, provide the user account a notification indicating that the post associated with the subject has been presented via the resource & pa 0035, when the user clicks on, taps on, or otherwise interacts with the notification, the user can be navigated to or given access to a portion of the resource that presents the post), and
includes the content-specific keyword generated for the particular user (Wang, Fig. 4, post containing the term “Basketball” & pa 0053, if a page has published a post that includes the keyword subject “Basketball”, the notification 410 of such can be provided to the user);
attributing the content-specific keyword to a portion of the notification based on storing the content-specific keyword in association with the portion of the notification for the particular user (Wang, pa 0050, If User A clicks on, taps on, or otherwise interacts with one of these listed subjects, User A can be subscribed to the selected subject. If, however, User A directly clicks on, taps on, or otherwise interacts with a confirm element, such as the "Save" button provided by the interface portion 304, then a keyword of "Bas" can be selected as the subject to which User A is subscribing.); and 
subsequent to providing the notification and attributing the content-specific keyword to the portion of the notification for the particular user (Wang, pa 0041, the subject module 202 can present, via the resource, a subset of the set of subjects available for subscription by the user account. Moreover, the subject module 202 can identify one or more subjects, out of the subset, to which the user account has subscribed. For instance, each of the one or more subjects to which the user account has already been subscribed can be labeled or presented with a checkmark or other graphical indication. Examiner Note: therefore, subscribed subject has already been recorded):
receiving, from the particular user, user input including one or more terms (Wang, pa 0052, User A has inputted “Basketball” into a text box as a keyword subject to which to subscribe. Examiner Note: text input does not have to be “basketball”, this is merely given for an example.  The Examiner recognizes this example was used above, however, further iterations of the method of Wang are envisioned herein); 
identifying the content-specific keyword attributed to the portion of the notification for the particular user based on one or more of the terms (Wang, pa 0041, Moreover, the subject module 202 can identify one or more subjects, out of the subset, to which the user account has subscribed. For instance, each of the one or more subjects to which the user account has already been subscribed can be labeled or presented with a checkmark or other graphical indication. Examiner Note: therefore, a subscribed subject containing “the keyword” has been stored in association with the particular user can be identified); and
based on identifying the content-specific keyword attributed to the portion of the notification for the particular user (Wang, pa 0053, determining that the post presented at the page includes the keyword subject to which User A has subscribed); and 
causing the computing device to provide the media content item to the particular user (Wang, Fig. 4 & pa 0053, the post that includes the keyword subject “Basketball” is presented. Examiner Note: pa 0021 of present applications currently filed specification defines “media content item” as social media post).
Wang is not relied on for teaching subsequent to providing the notification and attributing the content-specific keyword to the portion of the notification for the particular user: receiving, from the particular user, user input including one or more terms; identifying the content-specific keyword attributed to the portion of the notification for the particular user based on one or more of the terms; and based on identifying the content-specific keyword attributed to the portion of the notification for the particular user; and causing the computing device to provide the media content item to the particular user.
Omura teaches attributing the content-specific keyword to a portion of the notification based on storing the content-specific keyword in association with the portion of the notification for the particular user (Omura, Fig. 14 step 1410, Record extracted keywords in extracted keyword storage 1302 & pa 0112, In block 1410, the keywords 224 extracted by the keyword extraction module 1320 are stored in the extracted keyword storage 1302.), wherein the portion of the notification is in addition to any portions of the notification that include the content-specific keyword (Omura, pa 0110, The keyword display 1332 displays both the read keyword groups on the monitor 1204 in block 1508. … The keyword display 1332 displays both the read keyword groups on the monitor 1204 in block 1508.); and 
subsequent to providing the notification (Omura, pa 0112, In block 1406, the keyword extraction module 1320 extracts a keywords 224 from the extracted HTML document 212. & pa 0116, the extracted keywords and keywords extracted in the past are simultaneously displayed on the same screen without switching of the display. The display screen includes three areas. More specifically, the display screen includes a "just extracted keyword" area shown at the upper left, and configured to display keywords read from the extracted keyword storage 1302) and attributing the content-specific keyword to the portion of the notification for the particular user (Omura, pa 0112, In block 1410, the keywords 224 extracted by the keyword extraction module 1320 are stored in the extracted keyword storage 1302.):
receiving, from the particular user, user input including one or more terms (Omura, pa 0106, The user uses the operation switches 1206, 1207 or 1210, or touches the monitor 1204 by his or her finger, whereby the user designates a URI of the contents to be displayed on the monitor 1204, and a URI designation module 1308 receives the designated URI. For example, the user clicks character input to an address bar of a web browser displayed on the monitor 1204 or a link of the hypertext, whereby a URI is designated & pa 0113, Accordingly, in block 1502 of FIG.15, the user uses the operation switches 1206, 1207 or 1210, or touches the monitor 1204 with his or her finger, whereby the input device 234 calls a function of displaying keywords by the keyword display 1332); 
identifying the content-specific keyword attributed to the portion of the notification for the particular user based on one or more of the terms (Omura, Fig. 15, step 1504, Read keywords from extracted keyword storage 1302 & step 1508, Display keywords & pa 0113, In block 1504, the keyword reading module 1330 reads keywords from the extracted keyword storage 1302, …The keyword display 1332 displays both the read keyword groups on the monitor 1204 in block 1508.); and
based on identifying the content-specific keyword attributed to the portion of the notification for the particular user: causing the computing device to provide the media content item to the particular user (Omura, Fig. 15 step 1510, keyword has been selected & step 1518, Display selected content by content display program).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang with the teachings of Omura because it selects a keyword from keywords extracted from a web page displayed in the past (Omura, pa 0006).

With respect to claim 2, Wang in view of Omura teaches the computer-implemented method of claim 1, wherein the content-specific keyword is personal to the user and is generated based at least in part on the user's interest associated with the media content item (Wang, pa 0040, user inputs characters corresponding to subjects), and wherein an additional keyword, that is personal to an additional user, is generated for the media content item for the additional user, and provided in an additional notification to the additional user (Wang, pa 0043, the resource ( or a representative thereof, an admin/administrator thereof, etc.) can define, choose, customize, or otherwise specify one or more subjects available for subscription by user accounts.).

With respect to claim 3, Wang in view of Omura teaches the computer-implemented method of claim 1, further comprising: generating, by the computing device and based on the notification data, the portion of the notification (Omura, pa 0110, FIG. 16 shows, from the left row, a keyword, date/time on/at which the keyword has been extracted, and search flag. Regarding the search flag, in place of O or 1 which has been described in the second embodiment, false or true is used.).

With respect to claim 5, Wang in view of Omura teaches the computer-implemented method of claim 1, wherein generating the content-specific keyword for the media content item for the particular user is based at least in part on the particular user's engagement with past notifications (Omura, pa 0091, keywords which have been used for a search in the past are also displayed, whereby it becomes possible to carry out search again with respect to a keyword which has been used for a search in the past even when the content including the keywords is not currently browsed.).

With respect to claim 7, Wang in view of Omura teaches the computer-implemented method of claim 1, wherein causing the computing device to provide the media content item to the particular user comprises causing the computing device to provide the media content item to the particular user without requiring the user to view a record of the notification (Wang, Fig. 4 & pa 0053, the post that includes the keyword subject “Basketball” is presented. & Omura, pa 0114, In block 1516, it is determined whether or not any one of the search results has been selected. When any one of the search results has been selected, a content URI corresponding to the selected search result is notified, in block 1518, to the URI designation module 1308, and the HTML document acquisition module 210 is instructed to acquire an HTML document of a designated URI from the content providing server 204.).

	With respect to claims 9-11, 13, and 15, the claims are directed towards a system for providing content using notifications with content-specific keywords, the system comprising: one or more processors; and one or more memory devices, and the limitations are the same as claims 1-3, 5, and 7, which are discussed above.

With respect to claims 17-19, the claims are directed towards one or more tangible, non-transitory computer-readable media, and the limitations are the same as claims 1, 5, and 7, which are discussed above.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Omura, and further in view of Hagen (US 2005/0171863).

With respect to claim 4, Wang in view of Omura teaches the computer-implemented method of claim 3, as discussed above.  Wang in view of Omura doesn't expressly discuss the limitations of claim 4.
Hagen teaches applying de-spamming logic to the received notification data, wherein the content-specific keyword is generated after application of the de-spamming logic (Hagen, pa 0078, all ads are approved by the administrator before they enter the system).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Rush and Gupta to have included the teachings of Hagen because it prevents spam messages from being viewable to the user (Hagen, pa 0078).

With respect to claim 12, the limitations are essentially the same as claim 4, in the form of a system, and are thus rejected for the same reasons.

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Omura, and further in view of Consul et al. (US 2009/0177704).

With respect to claim 6, Wang in view of Omura teaches the computer-implemented method of claim 1, as discussed above.  Wang in view of Omura doesn't expressly discuss the limitations of claim 6.
Consul teaches wherein the association between the content-specific keyword and the portion of the notification is stored for a time period, and wherein the method further comprises: removing, by the computing device, the association between the content-specific keyword and the portion of the notification from storage after the time period (Consul, pa 0058, remove music file after period of time).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Omura with the teachings of Consul because it allows data to be efficiently and effectively managed (Consul, pa 0021).

	With respect to claim 14, the limitations are essentially the same as claim 6, in the form of a system, and are thus rejected for the same reasons. 

Claim(s) 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Omura, and further in view of Forutanpour et al. (US 2011/0065376).

With respect to claim 8, Wang in view of Omura teaches the computer-implemented method of claim 1, as discussed above.  Wang in view of Omura doesn't expressly discuss the limitations of claim 8.
Foruntanpour teaches wherein the portion of the notification provided to the particular user further includes a thumbnail image representation of the media content item (Forutanpour, pa 0062, media 104 generated by a media source device 112 having a tag or keyword matching one or more of user preferences 134 associated with mobile device 102, …, can thereby be included or encompassed within media envelope 130 (here, potentially a function of content rather than strictly position) and transmitted for selection to mobile device 102 via a thumbnail, list, or other view or notification.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wang in view of Omura with the teachings of Foruntanpour because it provides a preview of relevant media (Forutanpour, pa 0062).

With respect to claims 16 and 20, the limitations are essentially the same as claim 8, in the form of a system and computer readable media, and are thus rejected for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
POOVANANATHAN et al. (US 20170300531) teaches tag based searching for searching one or more data containers.
Claudatos et al. (US 20060004580) teaches receiving auditory data, comparing a portion of the auditory data to a lexicon comprising a plurality of keywords to determine if there is a match to a keyword from the lexicon, and if a match is found, selecting at least one video sensor to monitor an area to be monitored. Video data from the video sensor is archived with the auditory data and metadata. The video sensor is selected by determining video sensors associated with the areas to be monitored. A lookup table is used to determine the association.
Maharajh et al. (US 20080195664) teaches notification and message facilitation, the mobile media platform may track user notification preferences and generate a message when an event occurs that matches user preferences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169